        8:21-cv-00342-SAL          Date Filed 06/08/21     Entry Number 32        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

 Deborah Hubbard,                                            Case No.: 8:21-cv-00342-SAL

                      Plaintiff,

 v.
                                                               OPINION AND ORDER
 Brian Stirling, Dr. Lee, Dr. Paul Krischenfield,
 Dr. John MaCree, Dr. Sadia Rafi, Mrs. Jones,

                      Defendants.




      This matter is before the Court for review of the April 22, 2021 Report and Recommendation

(“Report”) of United States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). [ECF No. 26]. In the Report, the

Magistrate Judge recommends that Plaintiff’s motion to proceed in forma pauperis be denied. Id.

The Magistrate Judge also recommends that Plaintiff be given twenty-one (21) days from the date

of this order to pay the filing fee of four hundred and two ($402) dollars and that the Clerk of Court

withhold entry of judgment until such time for payment expires. Id. No party filed objections to

the Report, and the time to do so has passed. See id.

      The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the Court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

                                                    1
       8:21-cv-00342-SAL        Date Filed 06/08/21      Entry Number 32         Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Plaintiff’s motion to proceed in forma

pauperis, ECF Nos. 9, 21, is DENIED. Plaintiff has twenty-one (21) days from the date of this

order to pay the filing fee of four hundred and two ($402) dollars. The clerk is ORDERED to

withhold entry of judgment until such time for payment expires. If Plaintiff timely pays the filing

fee, this action will be recommitted to the Magistrate Judge for further initial review. If Plaintiff

fails to pay the filing fee within the specified time period, the complaint will be dismissed without

prejudice under the three strikes rule of 28 U.S.C. § 1915(g), and the Clerk of Court will enter the

required final judgment at the close of the twenty-one (21) day period permitted for payment of

the filing fee.



        IT IS SO ORDERED.

                                                              /s/Sherri A. Lydon
        June 8, 2021                                          Sherri A. Lydon
        Florence, South Carolina                              United States District Judge




                                                 2
